SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

914
CA 10-02510
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, GREEN, AND GORSKI, JJ.


JOHN J. WARREN, PLAINTIFF,

                      V                                           ORDER

LAWRENCE ELLIS, III, WILLIAM CARL ELLIS,
CHRISTINE A. KAPAKOS AND LILLIAN D. ELLIS,
AS TRUSTEES UNDER THE WILL OF LAWRENCE R.
ELLIS, JR., DECEASED, DATED DECEMBER 23, 1986,
THE TRUST UNDER THE WILL OF LAWRENCE R.
ELLIS, JR., DATED DECEMBER 23, 1986,
DEFENDANTS-APPELLANTS,
FINGER LAKES BOOK COMPANY AND ALL ABOUT
BOOKS, LLC, DEFENDANTS-RESPONDENTS.


LAW OFFICES OF TAYLOR & SANTACROSE, BUFFALO (DESTIN C. SANTACROSE OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

UNDERBERG & KESSLER LLP, BUFFALO (COLIN D. RAMSEY OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Ontario County
(William F. Kocher, A.J.), entered September 2, 2010 in a personal
injury action. The order, inter alia, denied the cross motion of
defendants-appellants for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    October 7, 2011                      Patricia L. Morgan
                                                 Clerk of the Court